         Case 1:18-cr-00212-AJN Document 155 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 9/2/2020


United States of America,


                –v–                                                         18-cr-212 (AJN)

                                                                                ORDER
Tyrone Woolaston,

                       Defendant.



ALISON J. NATHAN, District Judge:

        The sentencing for Defendant Tyrone Woolaston, currently scheduled for September 14,

2020, is hereby adjourned to October 19, 2020, at 1:00 p.m. Defendant’s sentencing submission

is due on or before October 12, 2020. The Government’s submission is due on October 15,

2020.


        SO ORDERED.


Dated: September 1, 2020                        __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
